DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on December 2, 2021 has been entered and considered by the Examiner.

Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7, 9-10, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., U.S. Patent Application Publication 2019/0057660 A1 (hereinafter Lee I), in view of McQueen, U.S. Patent Application Publication 2007/0241192 A1 (hereinafter McQueen), Beaudet, U.S. Patent Application Publication 2018/0357461 A1 (hereinafter Beaudet), and Ryshtun et al., U.S. Patent Application Publication 2018/0025199 A1 (hereinafter Ryshtun).
Regarding claim 1, Lee I teaches a light-emitting intensity control method (FIGS. 1A-3, paragraph[0067] of Lee I teaches referring to FIG. 3, the electronic device 101 (or the processor 120) may perform a process such that at least one pixel corresponding to a sensing area emits light at a specified level of brightness in operation 301; according to an embodiment, as shown in FIG. 4, when sensing information on at least a part 400 of the user's body is acquired, at least one pixel may be operated to emit light with a specified level of brightness; for example, emitting light at the specified level of brightness may include an operation in which at least one pixel corresponding to the sensing area, based on the screen brightness set by the user, emits light; as another example, emitting light at the specified level of brightness may include an operation in which at least one pixel corresponding to the sensing area, based on the surrounding illuminance, emits light; and in this example, at least one pixel corresponding to the sensing area may emit light with a high level of brightness when the surrounding illuminance is high, and the at least one pixel corresponding to the sensing area may emit light with a low level of brightness when the surrounding illuminance is low, and See also at least ABSTRACT, and paragraphs[0002], [0057]-[0066], and [0068]-[0072] of Lee I), suitable for an electronic device, the electronic device comprising a processing component (101, 120 FIGS. 1A-3, paragraph[0031] of Lee I teaches referring to FIG. 1A, the electronic device 101 may include a processor 120, a memory 130, a sensor 140, an input/output interface 150, a display 160, and a communication interface 170; and in some embodiments, the electronic device 101 may exclude at least one of the elements, or may further add other elements thereto), a light-emitting component (160 FIGS. 1A-3, paragraph[0061] of Lee I teaches in one example, in order to collect the luminescence intensity for at least some of the pixels of the display 160 as state information, the electronic device 101 may control at least some of the pixels of the display 160 to emit light; in addition, the electronic device 101 may sense the light reflected by at least a part of a body (e.g., a finger) to thus determine the luminescence intensity of at least some pixels; in another example, in order to collect the temperature or humidity for the pixels of the display 160, the electronic device 101 may measure the temperature or humidity of at least some pixels of the display 160 by means of a temperature or humidity sensor; and in yet another example, in order to collect the information regarding ambient environmental brightness, the electronic device 101 may check the surrounding illuminance of the electronic device in real time or in a specified period using an illuminance sensor, and See also at least paragraphs[0059]-[0060], and [0064] of Lee I), and a sensing module, the light-emitting component comprising a fingerprint sensing region and a plurality of 5light-emitting pixels arranged in an array in the fingerprint sensing region, the sensing module being disposed below the fingerprint sensing region (163-3, 168-1, 168-2, 168-3 FIGS. 1A-3, paragraph[0045] of Lee I teaches according to an embodiment, the biometric sensor may be disposed at various positions around the display panel 164; for example, as indicated by the reference numeral 163-1 in FIG. 1B, the biometric sensor may be disposed between a window 161 (e.g., a front plate, a glass plate, or the like) and a display panel 164; the biometric sensor may be disposed between the window 161 and the display panel 164 so as to be attached thereto by means of an optical adhesive member 162 (e.g., OCA (Optically Clear Adhesive) or PSA (Pressure Sensitive Adhesive)); in this case, the biometric sensor may include a photo-detecting member (e.g., a photo-sensor); the photo-detecting member may receive the light reflected by a user's finger that is approaching the window 161; the reflected light may be light emitted from the display panel 164 and is reflected by the user's finger; as another example, as indicated by the reference numeral 163-2 in FIG. 1B, the biometric sensor may be disposed in the display panel 164; the biometric sensor may be disposed around at least one pixel that includes one or more subpixels (e.g., RGB elements) 168-1, 168-2, and 168-3 in the display panel 164; the biometric sensor may include a photo-detecting member (e.g., a photo diode (PD)) formed along with one or more subpixels 168-1, 168-2, and 168-3; the photo-detecting member may receive the light reflected by a fingerprint formed on a finger of the user approaching the window 161; the reflected light may be the light emitted from one or more subpixels 168-1, 168-2, and 168-3 of the display panel 164 and is reflected by the fingerprint; as another example, as indicated by the reference numeral 163-3 in FIG. 1B, the biometric sensor may be disposed on a first surface (e.g., the back surface) of the display panel 164; the biometric sensor may be disposed between the display panel 164 and a PCB 166 that is disposed under the display panel 164; the biometric sensor may be disposed in a space defined by one or more structures 165-a and 165-b (e.g., housings, bushings, etc.) interposed between the display panel 164 and the PCB 166; one or more structures 165-a and 165-b may include hermetic or sealing structures to protect the biometric sensor; one or more buffering members 167-a and 167-b (e.g., sponges, rubber, urethane, or silicone) may be interposed between the display panel 164 and the biometric sensor 163-3; the buffering members 167-a and 167-b may protect the biometric sensor 163-3 by buffering the sensor against the display panel 164; and in addition, the buffering members 167-a and 167-b may prevent dust or other foreign objects from coming into contact with the biometric sensor, and See also at least paragraphs[0030], [0044], and [0059]-[0061] of Lee I, (i.e., Lee I teaches 163-3 disposed below an array of subpixels of corresponding to a sensor area for sensing a fingerprint)), the light-emitting intensity control method comprising: controlling, by the processing component, the fingerprint sensing region of (FIGS. 1A-3, paragraph[0067] of Lee I teaches referring to FIG. 3, the electronic device 101 (or the processor 120) may perform a process such that at least one pixel corresponding to a sensing area emits light at a specified level of brightness in operation 301; according to an embodiment, as shown in FIG. 4, when sensing information on at least a part 400 of the user's body is acquired, at least one pixel may be operated to emit light with a specified level of brightness; for example, emitting light at the specified level of brightness may include an operation in which at least one pixel corresponding to the sensing area, based on the screen brightness set by the user, emits light; as another example, emitting light at the specified level of brightness may include an operation in which at least one pixel corresponding to the sensing area, based on the surrounding illuminance, emits light; and in this example, at least one pixel corresponding to the sensing area may emit light with a high level of brightness when the surrounding illuminance is high, and the at least one pixel corresponding to the sensing area may emit light with a low level of brightness when the surrounding illuminance is low, and See also at least ABSTRACT, and paragraphs[0002], [0057]-[0066], and [0068]-[0074] of Lee I), the optimized illumination beam being reflected by the finger to reach the sensing module, thereby generating a fingerprint image (FIGS. 1A-3, paragraph[0044] of Lee I teaches according to various embodiments, as shown in FIG. 1B, the display 160 may include at least one sensor (e.g., the sensor 140) for sensing biometric information of a user; in addition, the at least one sensor may include at least one biometric sensor (e.g., a fingerprint recognition sensor); the biometric sensor may detect the light reflected by at least a part (e.g., a finger) of a user's body in contact with a biometric information sensing area, thereby acquiring biometric information (e.g., a fingerprint image); for example, the reflected light may be the light that is emitted by driving the display 160 and is reflected by the body; and also, the area where the biometric sensor is disposed may overlap, at least in part, the biometric information sensing area, and See also at least paragraphs[0045], [0061], and [0066]-[0067] of Lee I),;, wherein the fingerprint sensing region is divided at least into a first region and a second region from a center to a periphery thereof, and (FIGS. 9-10, paragraph[0099] of Lee I teaches when the low-grayscale area is extended, the electronic device 101 may determine whether or not detection of biometric information is possible, and based on the determination result, may perform a biometric information authentication operation; for example, when biometric information is acquired using the emitted light with increased brightness as a light source, the electronic device 101 may perform biometric information authentication; in addition, when the electronic device 101 cannot acquire the biometric information using the emitted light with increased brightness as a light source, the electronic device 101 may repeatedly perform the operation of extending the low-grayscale area; for example, as shown in FIG. 10, the electronic device 101 may output a screen 1002 corresponding to the low-grayscale area having a first area using a low grayscale value (see 1000), thereby increasing the brightness of the sensing area to a first level; in addition, when it is impossible to perform the biometric information authentication operation using the first level of brightness, the electronic device 101 may output a screen 1012 in which the low-grayscale area is extended from the first area to the second area (see 1010), thereby increasing the brightness of the sensing area to a second level; and when it is impossible to perform the biometric information authentication operation using the second level of brightness, the electronic device 101 may output a screen 1022 in which the low-grayscale area is extended from the second area to the third area (see 1020), thereby increasing the brightness of the sensing area from to a third level to perform the biometric information authentication operation, and See also at least paragraphs[0093]-[0098] of Lee I); but does not expressly teach according to optimized data; wherein a light intensity distribution of the optimized illumination beam is non-uniform; a light intensity emitted by the light-emitting 15pixels in the first region is smaller than a light intensity emitted by the light-emitting pixels in the second region, wherein the first region includes a central position of the fingerprint sensing region.  
However, McQueen teaches according to optimized data (FIG. 3, paragraph[0021] of McQueen teaches the sensor's output or the data representing the output is then re-inverted at some point in the signal processing/decoding chain and the resulting optical code data may then be decoded; in one method, the system automatically determines when the light flux is sufficiently high to result in an inverted signal, and when this condition occurs, the system inverts the data during signal processing (which may be described as "re-inverted") which then produces a decodable signal; and the data may be re-inverted by the A/D converter or at any other suitable place in the signal processing/decoding chain, and See also at least paragraph[0022] of McQueen); but the combination of Lee I and McQueen still do not expressly teach wherein a light intensity distribution of the optimized illumination beam is non-uniform; a light intensity emitted by the light-emitting 15pixels in the first region is smaller than a light intensity emitted by the light-emitting pixels in the second region, wherein the first region includes a central position of the fingerprint sensing region.
However, Beaudet teaches wherein a light intensity distribution of the optimized illumination beam is non-uniform (FIGS. 1-3, paragraph[0067] of Beaudet teaches in one embodiment of the invention, the light pattern that is sent onto the surface of the finger in order to illuminate the finger in a non-uniform manner exhibits invariance along a direction y, as shown in FIG. 2, at least over a certain distance either side of the x axis of the associated reference (x, y), and See also at least paragraphs[0058]-[0066], and [0068]-[0074] of Beaudet); but the combination of Lee I, McQueen, and Beaudet still do not expressly teach a light intensity emitted by the light-emitting 15pixels in the first region is smaller than a light intensity emitted by the light-emitting pixels in the second region, wherein the first region includes a central position of the fingerprint sensing region.
However, Ryshtun teaches a light intensity emitted by the light-emitting 15pixels in the first region is smaller than a light intensity emitted by the light-emitting pixels in the second region, wherein the first region includes a central position of the fingerprint sensing region (FIG. 12, paragraph[0073] of Ryshtun teaches when the directional segment is located along a ridge or valley structure, the sum or average of the pixel intensities for the directional segment is a maximum or minimum, respectively, relative to the other directional segments for the region; accordingly, a ridge direction for the region is determined by, if the intensity of the center pixel ‘C’ is lower than an average intensity of pixels in the region, identifying a direction corresponding to the directional segment having a lowest sum or average as the ridge direction of the region, and if the intensity of the center pixel ‘C’ is higher than the average intensity of pixels in the region, identifying the direction corresponding to a directional segment having the highest sum or average as the ridge direction of the region; for example, since the center pixel ‘C’ as illustrated in FIG. 12 has an intensity that is lower than average (‘C’ is a relatively dark pixel), the directional segment 8, having the lowest average pixel intensity is identified as indicating the ridge direction of the region 1103; and a similar process can be used whether determining the ridge direction of a region such as region 1103 or a moving window such as moving window 1105 (i.e., Ryshtun teaches intensity at a center pixel having a lower intensity than surrounding pixels)).
Furthermore, Lee I, McQueen, Beaudet, and Ryshtun are considered to be analogous art because they are from the same field of endeavor with respect to a sensor device, and involve the same problem of forming the sensor for suitable acquiring a fingerprint.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Lee I based on McQueen, Beaudet, and Ryshtun for controlling, by the processing component, the fingerprint sensing region of the light- emitting component to emit the optimized illumination beam to the finger above the fingerprint 10sensing region according to optimized data; wherein a light intensity distribution of the optimized illumination beam is non-uniform; wherein the fingerprint sensing region is divided at least into the first region and the second region from the center to the periphery thereof, and a light intensity emitted by the light-emitting 15pixels in the first region is smaller than a light intensity emitted by the light-emitting pixels in the second region, wherein the first region includes a central position of the fingerprint sensing region.  One reason for the modification as taught by McQueen is to improve reading of optical codes or other items being imaged, particularly where certain light conditions (e.g. bright sunlight) tend to saturate a sensor array or portions thereof (paragraph[0006] of McQueen).  Another reason for the modification as taught by Beaudet is to illuminate the finger with a particular light pattern in order to be able to suitably acquire and process an image (paragraph[0061] of Beaudet).  Still another reason for the modification as taught by Ryshtun is to have a fingerprint system that is capable of suitably distinguishing fingers from non-finger objects (paragraph[0031] of Ryshtun).
Regarding claim 2, Lee I teaches activating, by the processing component, the light-emitting component to emit an 20illumination beam (FIGS. 1A-3, paragraph[0067] of Lee I teaches referring to FIG. 3, the electronic device 101 (or the processor 120) may perform a process such that at least one pixel corresponding to a sensing area emits light at a specified level of brightness in operation 301; according to an embodiment, as shown in FIG. 4, when sensing information on at least a part 400 of the user's body is acquired, at least one pixel may be operated to emit light with a specified level of brightness; for example, emitting light at the specified level of brightness may include an operation in which at least one pixel corresponding to the sensing area, based on the screen brightness set by the user, emits light; as another example, emitting light at the specified level of brightness may include an operation in which at least one pixel corresponding to the sensing area, based on the surrounding illuminance, emits light; and in this example, at least one pixel corresponding to the sensing area may emit light with a high level of brightness when the surrounding illuminance is high, and the at least one pixel corresponding to the sensing area may emit light with a low level of brightness when the surrounding illuminance is low, and See also at least ABSTRACT, and paragraphs[0002], [0057]-[0066], and [0068]-[0074] of Lee I),; sensing, by the sensing module, a reflected beam reflected by the finger to obtain original data; and (FIGS. 1A-3, paragraph[0044] of Lee I teaches according to various embodiments, as shown in FIG. 1B, the display 160 may include at least one sensor (e.g., the sensor 140) for sensing biometric information of a user; in addition, the at least one sensor may include at least one biometric sensor (e.g., a fingerprint recognition sensor); the biometric sensor may detect the light reflected by at least a part (e.g., a finger) of a user's body in contact with a biometric information sensing area, thereby acquiring biometric information (e.g., a fingerprint image); for example, the reflected light may be the light that is emitted by driving the display 160 and is reflected by the body; and also, the area where the biometric sensor is disposed may overlap, at least in part, the biometric information sensing area, and See also at least paragraphs[0045], [0061], and [0066]-[0067] of Lee I); but does not expressly teach the light intensity distribution of the illumination beam being uniform; forming, by the processing component, the optimized data according to the original data.
However, McQueen teaches forming, by the processing component, the optimized data according to the original data (FIG. 3, paragraph[0021] of McQueen teaches the sensor's output or the data representing the output is then re-inverted at some point in the signal processing/decoding chain and the resulting optical code data may then be decoded; in one method, the system automatically determines when the light flux is sufficiently high to result in an inverted signal, and when this condition occurs, the system inverts the data during signal processing (which may be described as "re-inverted") which then produces a decodable signal; and the data may be re-inverted by the A/D converter or at any other suitable place in the signal processing/decoding chain, and See also at least paragraph[0022] of McQueen); but the combination of Lee I and McQueen still do not expressly teach the light intensity distribution of the illumination beam being uniform.
However, Beaudet teaches the light intensity distribution of the illumination beam being uniform (FIGS. 1-3, paragraph[0061] of Beaudet teaches thus, the sources 4 may be configured to allow uniform lighting of the surface of the finger under at least one wavelength in order to acquire a first image thereof; and the sources 4 also may be arranged to illuminate the finger with a particular light pattern in order to be able to process the observed image, as explained hereafter, to compute a diffusion profile of the light in the finger, and See also at least paragraphs[0044] and [0071] of Beaudet).
Regarding claim 5, Lee I, McQueen, Beaudet, and Ryshtun teach t10he light-emitting intensity control method according to claim 2, wherein the method of forming the optimized data according to the original data comprises: reciprocating a value of the original data to form the optimized data (FIG. 3, paragraph[0021] of McQueen teaches the sensor's output or the data representing the output is then re-inverted at some point in the signal processing/decoding chain and the resulting optical code data may then be decoded; in one method, the system automatically determines when the light flux is sufficiently high to result in an inverted signal, and when this condition occurs, the system inverts the data during signal processing (which may be described as "re-inverted") which then produces a decodable signal; and the data may be re-inverted by the A/D converter or at any other suitable place in the signal processing/decoding chain, and See also at least paragraph[0022] of McQueen).
Regarding claim 7, Lee I teaches wherein the 5method of controlling, by the processing component, the light-emitting component; to emit the optimized illumination beam comprises: correspondingly adjusting, by the processing component, electrical parameters of the light-emitting pixels in the fingerprint sensing region of the light-emitting component; (FIGS. 1A-3, paragraph[0064] of Lee I teaches if it is determined that detection of biometric information is impossible, the electronic device 101 may increase the brightness of the sensing area in operation 211; according to an embodiment, the brightness of the sensing area may be increased by generating a load effect between the non-sensing area and the sensing area; the load effect may be where the current flowing through each pixel included in the display 160 undergoes a voltage drop; for example, the electronic device 101, in order to increase the brightness, may generate a load effect such that at least some pixels corresponding to the sensing area are less affected by the voltage drop; thus, the electronic device 101 may increase the brightness of the sensing area by adjusting the intensity of light emitted through the pixels of the non-sensing area to be lower than a specified level of brightness; in addition, the electronic device 101 may emit light corresponding to a specified color through the pixels in the non-sensing area, thereby increasing the brightness of the sensing area; for example, the electronic device 101 may perform a process such that the pixels of the non-sensing area emit light of a darker color than the light emitted from the pixels of the sensing area; and as another example, the electronic device 101 may perform a process such that the pixels of the display 160 corresponding to the sensing area emit light corresponding to a white color and the pixels of the display 160 corresponding to the non-sensing area emit light corresponding to a darker color, and See also at least paragraph[0034] of Lee I); but does not expressly teach according to the optimized data; according to the optimized data.  
However, McQueen teaches according to the optimized data; according to the optimized data (FIG. 3, paragraph[0021] of McQueen teaches the sensor's output or the data representing the output is then re-inverted at some point in the signal processing/decoding chain and the resulting optical code data may then be decoded; in one method, the system automatically determines when the light flux is sufficiently high to result in an inverted signal, and when this condition occurs, the system inverts the data during signal processing (which may be described as "re-inverted") which then produces a decodable signal; and the data may be re-inverted by the A/D converter or at any other suitable place in the signal processing/decoding chain, and See also at least paragraph[0022] of McQueen).
Regarding claim 9, Lee I teaches 15an electronic device for sensing a fingerprint image of a finger (101 FIGS. 1A-3, paragraph[0031] of Lee I teaches referring to FIG. 1A, the electronic device 101 may include a processor 120, a memory 130, a sensor 140, an input/output interface 150, a display 160, and a communication interface 170; and in some embodiments, the electronic device 101 may exclude at least one of the elements, or may further add other elements thereto, and See also at least paragraph[0041] of Lee I), comprising: a light-emitting component, comprising a fingerprint sensing region and a plurality of light-emitting pixels arranged in an array in the fingerprint sensing region for providing an optimized illumination beam to the finger (160, 168-1, 168-2, 168-3 FIGS. 1A-3, paragraph[0045] of Lee I teaches according to an embodiment, the biometric sensor may be disposed at various positions around the display panel 164; for example, as indicated by the reference numeral 163-1 in FIG. 1B, the biometric sensor may be disposed between a window 161 (e.g., a front plate, a glass plate, or the like) and a display panel 164; the biometric sensor may be disposed between the window 161 and the display panel 164 so as to be attached thereto by means of an optical adhesive member 162 (e.g., OCA (Optically Clear Adhesive) or PSA (Pressure Sensitive Adhesive)); in this case, the biometric sensor may include a photo-detecting member (e.g., a photo-sensor); the photo-detecting member may receive the light reflected by a user's finger that is approaching the window 161; the reflected light may be light emitted from the display panel 164 and is reflected by the user's finger; as another example, as indicated by the reference numeral 163-2 in FIG. 1B, the biometric sensor may be disposed in the display panel 164; the biometric sensor may be disposed around at least one pixel that includes one or more subpixels (e.g., RGB elements) 168-1, 168-2, and 168-3 in the display panel 164; the biometric sensor may include a photo-detecting member (e.g., a photo diode (PD)) formed along with one or more subpixels 168-1, 168-2, and 168-3; the photo-detecting member may receive the light reflected by a fingerprint formed on a finger of the user approaching the window 161; the reflected light may be the light emitted from one or more subpixels 168-1, 168-2, and 168-3 of the display panel 164 and is reflected by the fingerprint; as another example, as indicated by the reference numeral 163-3 in FIG. 1B, the biometric sensor may be disposed on a first surface (e.g., the back surface) of the display panel 164; the biometric sensor may be disposed between the display panel 164 and a PCB 166 that is disposed under the display panel 164; the biometric sensor may be disposed in a space defined by one or more structures 165-a and 165-b (e.g., housings, bushings, etc.) interposed between the display panel 164 and the PCB 166; one or more structures 165-a and 165-b may include hermetic or sealing structures to protect the biometric sensor; one or more buffering members 167-a and 167-b (e.g., sponges, rubber, urethane, or silicone) may be interposed between the display panel 164 and the biometric sensor 163-3; the buffering members 167-a and 167-b may protect the biometric sensor 163-3 by buffering the sensor against the display panel 164; and in addition, the buffering members 167-a and 167-b may prevent dust or other foreign objects from coming into contact with the biometric sensor, and See also at least paragraphs[0030], [0044], and [0059]-[0061], and [0067] of Lee I, (i.e., Lee I teaches a display having biometric sensor 163-3 and an array of subpixels corresponding to a sensing area for sensing a fingerprint of a finger being on a window region of the display)); a processing component, configured to control the light-emitting component; (120 FIGS. 1A-3, paragraph[0031] of Lee I teaches referring to FIG. 1A, the electronic device 101 may include a processor 120, a memory 130, a sensor 140, an input/output interface 150, a display 160, and a communication interface 170; and in some embodiments, the electronic device 101 may exclude at least one of the elements, or may further add other elements thereto); and a sensing module, disposed below the fingerprint sensing region and (163-2 FIGS. 1A-3, paragraph[0045] of Lee I (i.e., Lee I teaches a display having biometric sensor 163-3 and an array of subpixels corresponding to a sensing area for sensing a fingerprint of a finger being on a window region of the display, wherein the biometric sensor 163-3 is below the sensing area)) configured to receive the optimized illumination beam that reaches the sensing module after being reflected by the finger, thereby generating the fingerprint image (FIGS. 1A-3, paragraph[0044] of Lee I teaches according to various embodiments, as shown in FIG. 1B, the display 160 may include at least one sensor (e.g., the sensor 140) for sensing biometric information of a user; in addition, the at least one sensor may include at least one biometric sensor (e.g., a fingerprint recognition sensor); the biometric sensor may detect the light reflected by at least a part (e.g., a finger) of a user's body in contact with a biometric information sensing area, thereby acquiring biometric information (e.g., a fingerprint image); for example, the reflected light may be the light that is emitted by driving the display 160 and is reflected by the body; and also, the area where the biometric sensor is disposed may overlap, at least in part, the biometric information sensing area, and See also at least paragraphs[0045], [0061], and [0066]-[0067] of Lee I),;, 25wherein the fingerprint sensing region is divided at least into a first region and a second -19-File: 85138usf region from a center to a periphery thereof, and (FIGS. 9-10, paragraph[0099] of Lee I teaches when the low-grayscale area is extended, the electronic device 101 may determine whether or not detection of biometric information is possible, and based on the determination result, may perform a biometric information authentication operation; for example, when biometric information is acquired using the emitted light with increased brightness as a light source, the electronic device 101 may perform biometric information authentication; in addition, when the electronic device 101 cannot acquire the biometric information using the emitted light with increased brightness as a light source, the electronic device 101 may repeatedly perform the operation of extending the low-grayscale area; for example, as shown in FIG. 10, the electronic device 101 may output a screen 1002 corresponding to the low-grayscale area having a first area using a low grayscale value (see 1000), thereby increasing the brightness of the sensing area to a first level; in addition, when it is impossible to perform the biometric information authentication operation using the first level of brightness, the electronic device 101 may output a screen 1012 in which the low-grayscale area is extended from the first area to the second area (see 1010), thereby increasing the brightness of the sensing area to a second level; and when it is impossible to perform the biometric information authentication operation using the second level of brightness, the electronic device 101 may output a screen 1022 in which the low-grayscale area is extended from the second area to the third area (see 1020), thereby increasing the brightness of the sensing area from to a third level to perform the biometric information authentication operation, and See also at least paragraphs[0093]-[0098] of Lee I); but does not expressly teach according 20to optimized data; a light intensity distribution of the optimized illumination beam being non-uniform; a light intensity emitted by the light-emitting pixels in the first region is smaller than a light intensity emitted by the light-emitting pixels in the second region, wherein the first region includes a central position of the fingerprint sensing region.  
However, McQueen teaches according 20to optimized data (FIG. 3, paragraph[0021] of McQueen teaches the sensor's output or the data representing the output is then re-inverted at some point in the signal processing/decoding chain and the resulting optical code data may then be decoded; in one method, the system automatically determines when the light flux is sufficiently high to result in an inverted signal, and when this condition occurs, the system inverts the data during signal processing (which may be described as "re-inverted") which then produces a decodable signal; and the data may be re-inverted by the A/D converter or at any other suitable place in the signal processing/decoding chain, and See also at least paragraph[0022] of McQueen); but the combination of Lee I and McQueen still do not expressly teach a light intensity distribution of the optimized illumination beam being non-uniform; a light intensity emitted by the light-emitting pixels in the first region is smaller than a light intensity emitted by the light-emitting pixels in the second region, wherein the first region includes a central position of the fingerprint sensing region.
However, Beaudet teaches a light intensity distribution of the optimized illumination beam being non-uniform (FIGS. 1-3, paragraph[0067] of Beaudet teaches in one embodiment of the invention, the light pattern that is sent onto the surface of the finger in order to illuminate the finger in a non-uniform manner exhibits invariance along a direction y, as shown in FIG. 2, at least over a certain distance either side of the x axis of the associated reference (x, y), and See also at least paragraphs[0058]-[0066], and [0068]-[0074] of Beaudet); but the combination of Lee I, McQueen, and Beaudet still do not expressly teach a light intensity emitted by the light-emitting pixels in the first region is smaller than a light intensity emitted by the light-emitting pixels in the second region, wherein the first region includes a central position of the fingerprint sensing region.
However, Ryshtun teaches a light intensity emitted by the light-emitting pixels in the first region is smaller than a light intensity emitted by the light-emitting pixels in the second region,  (FIG. 12, paragraph[0073] of Ryshtun teaches when the directional segment is located along a ridge or valley structure, the sum or average of the pixel intensities for the directional segment is a maximum or minimum, respectively, relative to the other directional segments for the region; accordingly, a ridge direction for the region is determined by, if the intensity of the center pixel ‘C’ is lower than an average intensity of pixels in the region, identifying a direction corresponding to the directional segment having a lowest sum or average as the ridge direction of the region, and if the intensity of the center pixel ‘C’ is higher than the average intensity of pixels in the region, identifying the direction corresponding to a directional segment having the highest sum or average as the ridge direction of the region; for example, since the center pixel ‘C’ as illustrated in FIG. 12 has an intensity that is lower than average (‘C’ is a relatively dark pixel), the directional segment 8, having the lowest average pixel intensity is identified as indicating the ridge direction of the region 1103; and a similar process can be used whether determining the ridge direction of a region such as region 1103 or a moving window such as moving window 1105 (i.e., Ryshtun teaches intensity at a center pixel having a lower intensity than surrounding pixels)).
Regarding claim 10, Lee I teaches wherein the light-emitting component 5is activated by the processing component to emit an illumination beam (FIGS. 1A-3, paragraph[0067] of Lee I teaches referring to FIG. 3, the electronic device 101 (or the processor 120) may perform a process such that at least one pixel corresponding to a sensing area emits light at a specified level of brightness in operation 301; according to an embodiment, as shown in FIG. 4, when sensing information on at least a part 400 of the user's body is acquired, at least one pixel may be operated to emit light with a specified level of brightness; for example, emitting light at the specified level of brightness may include an operation in which at least one pixel corresponding to the sensing area, based on the screen brightness set by the user, emits light; as another example, emitting light at the specified level of brightness may include an operation in which at least one pixel corresponding to the sensing area, based on the surrounding illuminance, emits light; and in this example, at least one pixel corresponding to the sensing area may emit light with a high level of brightness when the surrounding illuminance is high, and the at least one pixel corresponding to the sensing area may emit light with a low level of brightness when the surrounding illuminance is low, and See also at least ABSTRACT, and paragraphs[0002], [0057]-[0066], and [0068]-[0074] of Lee I), the sensing module is configured to sense a reflected beam reflected by the finger to obtain original data, and (FIGS. 1A-3, paragraph[0044] of Lee I teaches according to various embodiments, as shown in FIG. 1B, the display 160 may include at least one sensor (e.g., the sensor 140) for sensing biometric information of a user; in addition, the at least one sensor may include at least one biometric sensor (e.g., a fingerprint recognition sensor); the biometric sensor may detect the light reflected by at least a part (e.g., a finger) of a user's body in contact with a biometric information sensing area, thereby acquiring biometric information (e.g., a fingerprint image); for example, the reflected light may be the light that is emitted by driving the display 160 and is reflected by the body; and also, the area where the biometric sensor is disposed may overlap, at least in part, the biometric information sensing area, and See also at least paragraphs[0045], [0061], and [0066]-[0067] of Lee I); but does not expressly teach the optimized data is formed according to the original data.
However, McQueen teaches the optimized data is formed according to the original data (FIG. 3, paragraph[0021] of McQueen teaches the sensor's output or the data representing the output is then re-inverted at some point in the signal processing/decoding chain and the resulting optical code data may then be decoded; in one method, the system automatically determines when the light flux is sufficiently high to result in an inverted signal, and when this condition occurs, the system inverts the data during signal processing (which may be described as "re-inverted") which then produces a decodable signal; and the data may be re-inverted by the A/D converter or at any other suitable place in the signal processing/decoding chain, and See also at least paragraph[0022] of McQueen).
Regarding claim 13, Lee I, McQueen, and Beaudet teach the electronic device according to claim 10, wherein the optimized data is formed by reciprocating a value of the original data (FIG. 3, paragraph[0021] of McQueen teaches the sensor's output or the data representing the output is then re-inverted at some point in the signal processing/decoding chain and the resulting optical code data may then be decoded; in one method, the system automatically determines when the light flux is sufficiently high to result in an inverted signal, and when this condition occurs, the system inverts the data during signal processing (which may be described as "re-inverted") which then produces a decodable signal; and the data may be re-inverted by the A/D converter or at any other suitable place in the signal processing/decoding chain, and See also at least paragraph[0022] of McQueen).
Regarding claim 15, Lee I teaches 5wherein the optimized illumination beam is obtained by correspondingly adjusting electrical parameters of the light-emitting pixels in the fingerprint sensing region of the light-emitting component (FIGS. 1A-3, paragraph[0064] of Lee I teaches if it is determined that detection of biometric information is impossible, the electronic device 101 may increase the brightness of the sensing area in operation 211; according to an embodiment, the brightness of the sensing area may be increased by generating a load effect between the non-sensing area and the sensing area; the load effect may be where the current flowing through each pixel included in the display 160 undergoes a voltage drop; for example, the electronic device 101, in order to increase the brightness, may generate a load effect such that at least some pixels corresponding to the sensing area are less affected by the voltage drop; thus, the electronic device 101 may increase the brightness of the sensing area by adjusting the intensity of light emitted through the pixels of the non-sensing area to be lower than a specified level of brightness; in addition, the electronic device 101 may emit light corresponding to a specified color through the pixels in the non-sensing area, thereby increasing the brightness of the sensing area; for example, the electronic device 101 may perform a process such that the pixels of the non-sensing area emit light of a darker color than the light emitted from the pixels of the sensing area; and as another example, the electronic device 101 may perform a process such that the pixels of the display 160 corresponding to the sensing area emit light corresponding to a white color and the pixels of the display 160 corresponding to the non-sensing area emit light corresponding to a darker color, and See also at least paragraph[0034] of Lee I); but does not expressly teach according to the optimized data.  
However, McQueen teaches according to the optimized data (FIG. 3, paragraph[0021] of McQueen teaches the sensor's output or the data representing the output is then re-inverted at some point in the signal processing/decoding chain and the resulting optical code data may then be decoded; in one method, the system automatically determines when the light flux is sufficiently high to result in an inverted signal, and when this condition occurs, the system inverts the data during signal processing (which may be described as "re-inverted") which then produces a decodable signal; and the data may be re-inverted by the A/D converter or at any other suitable place in the signal processing/decoding chain, and See also at least paragraph[0022] of McQueen).
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee I, in view of McQueen, Beaudet, Ryshtun, and Kim et al., U.S. Patent Application Publication 2018/0285619 A1 (hereinafter Kim).
Regarding claim 3, Lee I, McQueen, Beaudet, and Ryshtun teach t25he light-emitting intensity control method according to claim 2, wherein the -17-File: 85138usfmethod of activating the light-emitting component to emit the illumination beam comprises:; but do not expressly teach applying an identical voltage to the light-emitting pixels in the fingerprint sensing region of the light-emitting component.  
However, Kim teaches applying an identical voltage to the light-emitting pixels in the fingerprint sensing region of the light-emitting component (FIGS. 1-2, paragraph[0022] of Kim teaches the panel driving circuit may supply the same sensing data voltage to the pixels while sequentially supplying a scan signal having a gate-on voltage and a first control signal having a gate-off voltage respectively to a scan line and a first control line on each horizontal line provided in the fingerprint sensing area during each frame period in the period in which the display device is driven in the second mode, and See also at least paragraphs[0007], and [0071]-[0074] and Claims 1, and 14-15 of Kim (i.e., Kim teaches applying supply a same sensing data voltage to each pixel in a fingerprint sensing area to emit a light signal)).
Furthermore, Lee I, McQueen, Beaudet, Ryshtun, and Kim are considered to be analogous art because they are from the same field of endeavor with respect to a sensor device, and involve the same problem of forming the sensor for suitable acquiring a fingerprint.  Therefore, before Lee I based on McQueen, Beaudet, Ryshtun, and Kim for controlling, by the processing component, the fingerprint sensing region of the light- emitting component to emit the optimized illumination beam to the finger above the fingerprint 10sensing region according to optimized data; wherein a light intensity distribution of the optimized illumination beam is non-uniform.  One reason for the modification as taught by Kim is to provide a display device capable of recognizing fingerprints using light generated inside a display panel (paragraph[0005] of McQueen).
Regarding claim 11, Lee I, McQueen, Beaudet, and Ryshtun teach the electronic device according to claim 10,; but do not expressly teach wherein the light-emitting pixels in the fingerprint sensing region of the light-emitting component are applied with a same voltage to 10emit the illumination beam.  
However, Kim teaches wherein the light-emitting pixels in the fingerprint sensing region of the light-emitting component are applied with a same voltage to 10emit the illumination beam (FIGS. 1-2, paragraph[0022] of Kim teaches the panel driving circuit may supply the same sensing data voltage to the pixels while sequentially supplying a scan signal having a gate-on voltage and a first control signal having a gate-off voltage respectively to a scan line and a first control line on each horizontal line provided in the fingerprint sensing area during each frame period in the period in which the display device is driven in the second mode, and See also at least paragraphs[0007], and [0071]-[0074] and Claims 1, and 14-15 of Kim (i.e., Kim teaches applying supply a same sensing data voltage to each pixel in a fingerprint sensing area to emit a light signal)).
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee I, in view of McQueen, Beaudet, Ryshtun, and Mackey et al., U.S. Patent Application Publication 2017/0169275 A1 (hereinafter Mackey).
Regarding claim 4, Lee I, McQueen, Beaudet, and Ryshtun teach the light-emitting intensity control method according to claim 2, wherein the 5original data is a light intensity distribution of the reflected beam obtained by sensing the reflected beam reflected by the finger (FIGS. 1A-3, paragraph[0044] of Lee I teaches according to various embodiments, as shown in FIG. 1B, the display 160 may include at least one sensor (e.g., the sensor 140) for sensing biometric information of a user; in addition, the at least one sensor may include at least one biometric sensor (e.g., a fingerprint recognition sensor); the biometric sensor may detect the light reflected by at least a part (e.g., a finger) of a user's body in contact with a biometric information sensing area, thereby acquiring biometric information (e.g., a fingerprint image); for example, the reflected light may be the light that is emitted by driving the display 160 and is reflected by the body; and also, the area where the biometric sensor is disposed may overlap, at least in part, the biometric information sensing area, and See also at least paragraphs[0045], [0061], and [0066]-[0067] of Lee I), but do not expressly teach wherein in the light intensity distribution of the reflected beam sensed by the sensing module, the closer a location to the central position of the fingerprint sensing region, the larger a light intensity of the location.  
However, Mackey teaches wherein in the light intensity distribution of the reflected beam sensed by the sensing module, the closer a location to the central position of the fingerprint sensing region, the larger a light intensity of the location (FIG. 5, paragraph[0050] of Mackey teaches FIG. 5 illustrates a plan view of a partial image of an object superimposed onto a high contrast region 504, which is imaged during illumination of display pixel 506; concentric circles 508 and 510 show the boundaries of the high contrast region 504; portions 512 correspond to ridges of the input object; other areas within the high contrast region 504 correspond to valleys 518 of the input object; as previously described, due to the angles of reflection undergone by light transmitted by display pixel 506, the ridges and the valleys detected in the high contrast region 504 are magnified as compared the actual ridges and valleys on the object; the amount of magnification depends on the geometry of the display including the distance between the display pixels, detector pixels, and the sensing region; and moreover, detector pixels further away from the display pixel 506, e.g., detector pixel 514, will receive lower intensity reflected light as compared to detector pixels closer to the display pixel, e.g., detector pixel 516 because the intensity of light decreases in relation to the distance it travels).
Furthermore, Lee I, McQueen, Beaudet, Ryshtun, and Mackey are considered to be analogous art because they are from the same field of endeavor with respect to a sensor device, and involve the same problem of forming the sensor for suitable acquiring a fingerprint.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Lee I based on McQueen, Beaudet, Ryshtun, and Mackey wherein in the light intensity distribution of the reflected beam sensed by the sensing module, the closer a location to the central position of the fingerprint sensing region, the larger a light intensity of the location.  One reason for the modification as taught by Mackey is to have an electronic device for suitable imaging an input object (ABSTRACT and paragraph[0006] of Mackey).
Regarding claim 12, Lee I, McQueen, Beaudet, and Ryshtun teach the electronic device according to claim 10, wherein the original data is light intensity distribution data of the reflected beam obtained by sensing, by the sensing module, the reflected beam reflected by the finger, (FIGS. 1A-3, paragraph[0044] of Lee I teaches according to various embodiments, as shown in FIG. 1B, the display 160 may include at least one sensor (e.g., the sensor 140) for sensing biometric information of a user; in addition, the at least one sensor may include at least one biometric sensor (e.g., a fingerprint recognition sensor); the biometric sensor may detect the light reflected by at least a part (e.g., a finger) of a user's body in contact with a biometric information sensing area, thereby acquiring biometric information (e.g., a fingerprint image); for example, the reflected light may be the light that is emitted by driving the display 160 and is reflected by the body; and also, the area where the biometric sensor is disposed may overlap, at least in part, the biometric information sensing area, and See also at least paragraphs[0045], [0061], and [0066]-[0067] of Lee I), but do not expressly teach wherein in the light intensity distribution of the reflected beam sensed by the sensing module, the closer a location to the central position of the fingerprint 15sensing region, the larger a light intensity of the location.
However, Mackey teaches wherein in the light intensity distribution of the reflected beam sensed by the sensing module, the closer a location to the central position of the fingerprint 15sensing region, the larger a light intensity of the location (FIG. 5, paragraph[0050] of Mackey teaches FIG. 5 illustrates a plan view of a partial image of an object superimposed onto a high contrast region 504, which is imaged during illumination of display pixel 506; concentric circles 508 and 510 show the boundaries of the high contrast region 504; portions 512 correspond to ridges of the input object; other areas within the high contrast region 504 correspond to valleys 518 of the input object; as previously described, due to the angles of reflection undergone by light transmitted by display pixel 506, the ridges and the valleys detected in the high contrast region 504 are magnified as compared the actual ridges and valleys on the object; the amount of magnification depends on the geometry of the display including the distance between the display pixels, detector pixels, and the sensing region; and moreover, detector pixels further away from the display pixel 506, e.g., detector pixel 514, will receive lower intensity reflected light as compared to detector pixels closer to the display pixel, e.g., detector pixel 516 because the intensity of light decreases in relation to the distance it travels).
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee I, in view of McQueen, Beaudet, Ryshtun, Fu et al., U.S. Patent Application Publication 2018/0288301 A1 (hereinafter Fu), and Yang et al., U.S. Patent Application Publication 2017/0316244 A1 (hereinafter Yang).
Regarding claim 8, Lee I, McQueen, Beaudet, Ryshtun, and Ryshtun teach t10he light-emitting intensity control method according to claim 1,; but do not expressly teach wherein the light intensity distribution of the optimized illumination beam is according to a Gaussian function distribution of a three-dimensional space, and in the light intensity distribution of the optimized illumination beam, the farther a location away from the central position of the fingerprint sensing region, light intensity of the location is larger.  
However, Fu teaches wherein the light intensity distribution of the optimized illumination beam is according to a Gaussian function distribution of a three-dimensional space, and (FIGS. 5 and 7, paragraph[0029] of Fu teaches according to the sensing flowchart 70, the image sensing device 30 of the present invention utilizes the control units 110 to properly turn on or off the corresponding sensing units 108, so as to adjust the second exposure periods; in an embodiment, for each of the sensing units 108, according to Step 704, the control unit 110 exposes the corresponding sensing unit 108 to the reflected light based on the predetermined first exposure period so as to generate the first sensing signal; all of the sensing units 108 share the same first exposure period; next, in Step 706, the control unit 110 determines the second exposure period of the corresponding sensing unit 108 according to the light sensing value of the first sensing signal; for example, when the distribution of light field represented by the first sensing signals (i.e. the distribution represented by the light sensing values) is the Gaussian distribution as shown in FIG. 5 or the non-uniform distribution as shown in FIG. 6, the control units 110 determine the second exposure periods of the sensing units 108 according to the light sensing values of the first sensing signals, which reflect the intensities of light fields in which the sensing units 108 are located, and turn on and off the corresponding sensing units 108 to accordingly adjust the second exposure periods corresponding to the sensing units 108; in Step 708, the control units 110 expose the sensing units 108 based on the determined second exposure periods so as to generate the second sensing signals; finally, in Step 710, the control bus 104 transmits the generated second sensing signals to the signal processing circuit 106 so as to generate the image; notably, the description mentioned above is for the embodiment where a control unit 110 is corresponding to a single sensing unit 108; and in another embodiment, one control unit 110 is connected to and controls several sensing units 108, and the control unit 110 may properly turn on and off one or more sensing units 108 based on the second exposure period of each sensing unit 108 to adjust the length of exposure period of each of the one or more sensing units 108, and the details of such embodiment are not narrated herein for brevity); but the combination of Lee I, McQueen, Beaudet, Ryshtun, and Fu still do not expressly teach in the light intensity distribution of the optimized illumination beam, the farther a location away from the central position of the fingerprint sensing region, light intensity of the location is larger.
However, Yang teaches in the light intensity distribution of the optimized illumination beam, the farther a location away from the central position of the fingerprint sensing region, light intensity of the location is larger (FIGS. 1 and 3, paragraph[0048] of Yang teaches FIG. 3 is a diagram illustrating a finger 2 laid on the surface of a sensor 1, and which matches the curve 11 of the spatial distribution of the light intensity which is measured by the sensor 1; and by comparison with FIG. 1, it is seen that the variations of light intensity, i.e. the contrast, are retained in spite of the large differences in light intensities according to the areas of the sensor 1, by the absence of saturation of the latter, and See also at least paragraph[0029] of Yang (i.e., Yang teaches light intensity variations that are higher at edges of an area where a fingerprint is being sensed)).
Furthermore, Lee I, McQueen, Beaudet, Ryshtun, Fu, and Yang are considered to be analogous art because they are from the same field of endeavor with respect to a sensor device, and involve the same problem of forming the sensor for suitable acquiring a fingerprint.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Lee I based on McQueen, Beaudet, Ryshtun, Fu, and Yang wherein the light intensity distribution of the optimized illumination beam is according to a Gaussian function distribution of a three-dimensional space, and in the light intensity distribution of the optimized illumination beam, the farther a location away from the central position of the fingerprint sensing region, light intensity of the location is larger.  One Fu is improve resolution of an image (paragraph[0002] of Fu).  Another reason for the modification as taught by Yang is to suitably acquire a fingerprint (ABSTRACT and paragraph[0001] of Yang).
Regarding claim 16, Lee I, McQueen, Beaudet, and Ryshtun teach the electronic device according to claim 9,; but do not expressly teach wherein the light intensity distribution of the optimized illumination beam is according to a Gaussian function distribution of a three-10dimensional space, and (FIGS. 5 and 7, paragraph[0029] of Fu teaches according to the sensing flowchart 70, the image sensing device 30 of the present invention utilizes the control units 110 to properly turn on or off the corresponding sensing units 108, so as to adjust the second exposure periods; in an embodiment, for each of the sensing units 108, according to Step 704, the control unit 110 exposes the corresponding sensing unit 108 to the reflected light based on the predetermined first exposure period so as to generate the first sensing signal; all of the sensing units 108 share the same first exposure period; next, in Step 706, the control unit 110 determines the second exposure period of the corresponding sensing unit 108 according to the light sensing value of the first sensing signal; for example, when the distribution of light field represented by the first sensing signals (i.e. the distribution represented by the light sensing values) is the Gaussian distribution as shown in FIG. 5 or the non-uniform distribution as shown in FIG. 6, the control units 110 determine the second exposure periods of the sensing units 108 according to the light sensing values of the first sensing signals, which reflect the intensities of light fields in which the sensing units 108 are located, and turn on and off the corresponding sensing units 108 to accordingly adjust the second exposure periods corresponding to the sensing units 108; in Step 708, the control units 110 expose the sensing units 108 based on the determined second exposure periods so as to generate the second sensing signals; finally, in Step 710, the control bus 104 transmits the generated second sensing signals to the signal processing circuit 106 so as to generate the image; notably, the description mentioned above is for the embodiment where a control unit 110 is corresponding to a single sensing unit 108; and in another embodiment, one control unit 110 is connected to and controls several sensing units 108, and the control unit 110 may properly turn on and off one or more sensing units 108 based on the second exposure period of each sensing unit 108 to adjust the length of exposure period of each of the one or more sensing units 108, and the details of such embodiment are not narrated herein for brevity); but the combination of Lee I, McQueen, Beaudet, Ryshtun, and Fu still do not expressly teach in the light intensity distribution of the optimized illumination beam, the farther a location away from the central position of the fingerprint sensing region, light intensity of the location is larger.
However, Yang teaches in the light intensity distribution of the optimized illumination beam, the farther a location away from the central position of the fingerprint sensing region, light intensity of the location is larger (FIGS. 1 and 3, paragraph[0048] of Yang teaches FIG. 3 is a diagram illustrating a finger 2 laid on the surface of a sensor 1, and which matches the curve 11 of the spatial distribution of the light intensity which is measured by the sensor 1; and by comparison with FIG. 1, it is seen that the variations of light intensity, i.e. the contrast, are retained in spite of the large differences in light intensities according to the areas of the sensor 1, by the absence of saturation of the latter, and See also at least paragraph[0029] of Yang (i.e., Yang teaches light intensity variations that are higher at edges of an area where a fingerprint is being sensed)).

Potentially Allowable Subject Matter
Claims 6 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, because for each of claims 6 and 14 the prior art references of record do not teach the combination of all element limitations as presently claimed.

Response to Arguments
Applicant's arguments filed December 2, 2021 have been fully considered but they are not persuasive.  The following is a brief summary of Applicant’s arguments:
In regard to currently amended claim 1, Applicants submitted that the prior art of record does not disclose the following limitations: “wherein the fingerprint sensing region is divided at least into a first region and a second region from a center to a periphery thereof, and a light intensity emitted by the light-emitting 15pixels in the first region is smaller than a light intensity emitted by the light-emitting pixels in the second region, wherein the first region includes a central position of the fingerprint sensing region”.
Examiner respectfully disagrees.  In regard to the argument ‘A’ summarized above , paragraph[0099] of Lee I teaches when the low-grayscale area is extended, the electronic device 101 may determine whether or not detection of biometric information is possible, and based on the determination result, may perform a biometric information authentication operation; for example, when biometric information is acquired using the emitted light with increased brightness as a light source, the electronic device 101 may perform biometric information authentication; in addition, when the electronic device 101 cannot acquire the biometric Lee I.
Thus, Lee I teaches in light of FIG. 10 teaches a screen divided from a center of the screen into a lower half area and an upper half area, wherein the lower half area has a increased level of brightness than the upper half area.
In addition, paragraph[0073] of Ryshtun teaches when the directional segment is located along a ridge or valley structure, the sum or average of the pixel intensities for the directional segment is a maximum or minimum, respectively, relative to the other directional segments for the region; accordingly, a ridge direction for the region is determined by, if the intensity of the center pixel ‘C’ is lower than an average intensity of pixels in the region, identifying a direction corresponding to the directional segment having a lowest sum or average as the ridge direction of 
Thus, Ryshtun teaches intensity at a center pixel having a lower intensity than surrounding pixels.
Furthermore, as mentioned above, Lee I, McQueen, Beaudet, and Ryshtun are considered to be analogous art because they are from the same field of endeavor with respect to a sensor device, and involve the same problem of forming the sensor for suitable acquiring a fingerprint.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Lee I based on McQueen, Beaudet, and Ryshtun for controlling, by the processing component, the fingerprint sensing region of the light- emitting component to emit the optimized illumination beam to the finger above the fingerprint 10sensing region according to optimized data; wherein a light intensity distribution of the optimized illumination beam is non-uniform; wherein the fingerprint sensing region is divided at least into the first region and the second region from the center to the periphery thereof, and a light intensity emitted by the light-emitting 15pixels in the first region is smaller than a light intensity emitted by the light-emitting pixels in the second region, wherein the first region includes a central position of the fingerprint sensing region.  One reason for the modification as McQueen is to improve reading of optical codes or other items being imaged, particularly where certain light conditions (e.g. bright sunlight) tend to saturate a sensor array or portions thereof (paragraph[0006] of McQueen).  Another reason for the modification as taught by Beaudet is to illuminate the finger with a particular light pattern in order to be able to suitably acquire and process an image (paragraph[0061] of Beaudet).  Still another reason for the modification as taught by Ryshtun is to have a fingerprint system that is capable of suitably distinguishing fingers from non-finger objects (paragraph[0031] of Ryshtun).
Also, in regard to independent claim 1 Applicant submitted that similar arguments apply to independent claim 9 and respective dependent claims.  Therefore, the Examiner’s response in regard to arguments ‘A.’, summarized above, also applies to independent claim 9 and the respective dependent claims.












Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128. The examiner can normally be reached Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621